Citation Nr: 9913762	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  97-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to non-service-connected disability pension.


ATTORNEY FOR THE BOARD

Sabrina Tilley


FINDINGS OF FACT

1.  The veteran served on active duty from February 1978 to 
March 1980.  

2.  The veteran was notified of the denial of his claim for 
pension in October 1996.  

3.  The veteran filed a notice of disagreement to that 
determination in November 1996.  

4.  A statement of the case was issued in December 1996.  

5.  The veteran submitted a blank VA Form 9, dated in January 
1997, and did not submit any subsequent specific arguments 
concerning his appeal.  


CONCLUSION OF LAW

The veteran's substantive appeal is not adequate as it fails 
to make specific allegations of error of fact or law related 
to specific items in the statement of the case and does not 
clearly identifying the benefit sought on appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will address this issue pursuant to legislative 
authority which provides that it may dismiss any appeal which 
fails to make specific allegations of error of fact or law 
related to specific items in the statement of the case and 
clearly identifying the benefit sought on appeal.  See 38 
U.S.C.A. § 7105(d) (West 1991).  An application for review on 
appeal shall not be entertained unless it is in conformity 
with Chapter 71, Title 38, United States Code.  38 U.S.C.A 
§ 7108 (West 1991).  

An appeal consists of a timely filed notice of disagreement 
(NOD) and , after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (1998).  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC and any prior supplemental SOCs.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  38 C.F.R. § 20.202 (1998).

A decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and representative, if any, 
will be given notice of the issue and a period of 60 days 
following the date on which such notice is mailed to present 
written argument or to request a hearing to present oral 
argument on this question.  The date of mailing of the notice 
will be presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (1998).   

In this case, the RO notified the veteran notified of the 
denial of his pension claim in October 1996.  He filed a NOD 
in November 1996.  The RO issued a SOC in December 1996.  The 
RO received a blank VA Form 9, Appeal to the Board of 
Veterans' Appeals, in February 1997.  The veteran made no 
later, pertinent arguments concerning his appeal.  

In January 1999, the Board informed the veteran that it had 
raised the issue of the adequacy of his substantive appeal, 
and gave him a period of 60 days within which to present 
written argument or to request a hearing on this question.  
The veteran did not respond to this letter, which was sent to 
his most recent address of record.  

As the veteran has not presented specific arguments relating 
to errors of fact or law made by the RO in reaching the 
determination being appealed, the Board concludes that the 
record does not contain an adequate substantive appeal.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

